Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Application status
Claims 59-76 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 59-61, drawn to a Liver bio-factory platform (LBP) system for expressing a transgene comprising, a hepatocyte including the transgene artificially inserted in a region encoding a highly expressed and secretory gene on a genome of the hepatocyte, wherein the highly expressed and secretory gene is at least one selected from the group consisting of ALB gene, FTL gene, FTH1 gene, ACT gene, HP gene, APOC3 gene, SOD2 gene, ORM1 gene, and F9 gene present in the genome of hepatocytes, wherein the transgene is expressed higher compared to before insertion, or the transgene is newly expressed in the hepatocyte, and wherein a protein produced by expressing the transgene is present in the hepatocyte or secreted out of the hepatocyte.
Group II, claims 62-68, drawn to a composition for artificially inserting a transgene into a genome of hepatocyte, comprising: a guide nucleic acid or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid includes a guide domain which is corresponding to a target sequence on a sequence of highly expressed and secretory gene in the genome of the hepatocyte, and wherein the guide domain is a 18 to 25nt includes 0-5 nucleotide(s) mismatched to the target sequence, a donor or a nucleic acid encoding the donor, wherein the donor includes the transgene, and wherein the highly expressed and secretory gene is at least one selected from the group consisting of ALB gene, FTL gene, FTH1 gene, ACT gene, HP gene, APOC3 gene, SOD2 gene, ORM1 gene, and F9 gene present in the genome of hepatocytes.

Group III, claims 69-76, drawn to a method for modifying a genome of hepatyocyte to express a protein of interest by inserting a transgene into a region encoding a highly expressed and secretory gene on the genome of hepatocyte, comprising: introducing a guide nucleic acid or a nucleic acid encoding the guide nucleic acid, wherein the guide nucleic acid includes a guide domain which is corresponding to a target sequence on the highly expressed and secretory gene, and wherein the guide domain is a 18 to 25nt includes 0-5 nucleotide(s) mismatched to the target sequence ii) an editor protein or a nucleic acid encoding the editor protein; and iii) a donor or a nucleic acid encoding the donor, wherein the donor includes the transgene, and wherein highly expressed and secretory gene is selected from the group consisting of FTL gene, FTH1 gene, ACTB gene, HP gene, APOC3 gene, SOD2 gene, ORM1 gene, and F9 gene.

This application contains claims directed to the following patentably distinct species: 
ALB gene, 
FTL gene, 
FTH1 gene, 
ACT gene, 
HP gene, 
APOC3 gene, 
SOD2 gene, 
ORM1 gene, and 
F9 gene. 
The species are independent or distinct because each of these genes represents structurally different nucleic acid sequences.  Therefore, where structural identity is required, such as for hybridization or expression, the different sequences have different effects.
These claims will be examined to the extent they read upon the elected species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 59-76 are generic.
	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).	
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a Liver bio-factory platform (LBP) system for expressing a transgene comprising, a hepatocyte including the transgene artificially inserted in a region encoding a highly expressed and secretory gene on a genome of the hepatocyte, wherein the highly expressed and secretory gene is at least one selected from the group consisting of ALB gene, FTL gene, FTH1 gene, ACT gene, HP gene, APOC3 gene, SOD2 gene, ORM1 gene, and F9 gene present in the genome of hepatocytes, wherein the transgene is expressed higher compared to before insertion, or the transgene is newly expressed in the hepatocyte, and wherein a protein produced by expressing the transgene is present in the hepatocyte or secreted out of the hepatocyte, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cowan et al. (WO2017/007386, see IDS).  
Cowan et al. teach a gene editing system for expressing a transgene comprising artificially introducing a transgene into the APOC3 gene of liver cells, thereby expressing the transgene in the hepatocyte (see claims 11-14 and paragraphs [00334] and [00335]), which meets the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656